Citation Nr: 0432322	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  02-05 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a concussion with chronic headaches and retained 
foreign bodies in scalp.

2.  Entitlement to an evaluation in excess of 10 percent for 
shell fragment wound scars of the right cheek.

3.  Entitlement to a compensable rating for a gunshot wound 
scar of the left knee.

4.  Entitlement to service connection for eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

The Board notes that prior to the April 2001 rating decision 
in which a separate 10 percent rating was assigned for the 
veteran's right cheek scar, such disability had been 
classified as part of the service-connected chronic headache 
disability.  In addition, while the veteran's service 
connected left knee scar, residuals of shell fragment wound 
is currently rated as noncompensably disabling, the RO 
subsequently granted separate compensable ratings for 
osteoarthritis of the left knee and instability of the left 
knee.  Those separately rated disabilities are not currently 
on appeal.

In November 2004, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.

2.  The veteran's headaches are not completely prostrating.  

3.  The scars of the veteran's right cheek are very small, 
tender and productive of no more than slight disfigurement; 
they are not unstable or subject to repeated ulceration, and 
are not associated with visible or palpable tissue loss.

4.  The scar of the veteran's left knee is well healed, 
nontender, stable, nonadherent, productive of no functional 
impairment, and not subject to repeated ulceration.  

5.  Chronic eye disability was not present in service and no 
current eye disability is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the residuals of a concussion with chronic headaches and 
retained metallic bodies in the scalp have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2004).

2.  The shell fragment wound scars of the right cheek do not 
warrant more than the currently assigned evaluation of 10 
percent.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.14, 4.118, Diagnostic Codes 7800-7804 (2002-2004).

3.  The criteria for a compensable evaluation for a gunshot 
wound scar of the left knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.31, 4.118, 
Diagnostic Codes 7801-7805 (2002-2004).

4.  Eye disability was not incurred or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the statement of the case 
and letters dated in March 2001 and December 2003 from the 
RO, the veteran has been informed of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  Although VA 
did not specifically inform the veteran that he should submit 
any pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate any of the claims.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the record reflects that the veteran was 
provided VCAA notice prior to the April 2001 rating decision 
on appeal.  Thereafter, the RO provided the veteran with 
additional pertinent information in the statement of the 
case, supplement thereto and the December 2003 letter.  In 
addition, it adjudicated his claims on a de novo basis.  
Therefore, the Board is satisfied that any procedural errors 
in the RO's handling of the claims were not prejudicial to 
the veteran.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

Service medical records are negative for complaints or 
findings of injury to the veteran's eyes.  Treatment records 
surrounding the shell fragment wound injury which affected 
his scalp, right cheek, toes of the right foot and both hands 
do not note any injury to the eyes.  The first time the 
veteran filed a claim for service connection for eye 
disability was in December 1999, the instant claim.

Progress notes from August 1999 note diagnoses of primary 
open-angle glaucoma and keratitis of the right eye.  No 
opinion as to the etiology of such disorders is noted.

The report of an October 1999 CT scan notes the presence of 
several fragments of metal in the posterior right scalp, 
consistent with shrapnel.  Also noted were several fragments 
in the region of the right jaw and face.   The veteran 
reported a history of metallic fragment in the orbit.  The 
report states, "there is a questionable metallic density in 
the right inferior orbit which is somewhat ambiguous."

According to a January 2001 VA dermatology examination 
report, the veteran has a 3 cm x 0.3 cm depigmented, atrophic 
scar of the left medial knee, which is not painful to touch 
and does not interfere with the range of motion of the knee.  
He also has two 0.5 cm x 0.5 cm hypopigmented scars of the 
right cheek, which are painful to touch and slightly 
disfiguring.  Photographs depicting the scars were obtained 
in connection with this examination and are of record.

A January 2001 VA neurology examination report notes the 
veteran's complaints of intermittent headaches and discomfort 
in his head in the area where he was injured in service.  The 
veteran described the headaches as a dull ache or a pressure 
type headache in the right parietal area and said that it 
spreads to the right occipital and left parietal areas.  He 
also stated that his headaches last for several hours to days 
and are partially relieved by routine analgesics.  The 
headaches are basically non-throbbing in nature.  He has no 
visual symptoms and no nausea or vomiting.  The headaches 
occur about three to four times per month.  The veteran also 
reported having acoustic neuroma surgery on the right and 
that he had a right parietal craniotomy in 1972 for acoustic 
neuroma.  He has residual Bell's palsy on the right and 
hearing loss in both ears since then.  He experiences no loss 
of balance and no focal paralysis.  

Examination revealed that the veteran's head and neck were 
normocephalic.  There were no carotid bruits and his neck was 
supple.  There was slight tenderness noted on the right 
posterior skull in the scalp region.  Speech was dysarthric.  
Cranial nerves II-XII showed that the veteran has residual 
right-sided lower motor neuron type of facial paralysis 
(Bell's palsy) and has positive Bell's phenomenon on the 
right eye.  He has mildly decreased pinprick and light touch 
sensation of the right face in VI and VII distribution.  
Corneal reflex was symmetrical; however, a slightly decreased 
blink reflex was noted on the right eye.  The veteran's left 
knee was tender and had decreased range of motion.  The 
diagnoses included post-traumatic headache disorder, and 
status post old residual Bell's palsy of the right face 
secondary to old right parietal craniotomy for acoustic 
neuroma surgery.

A January 2001 VA examination report notes that the report of 
an October 1999 CT scan states that it is questionable 
whether there is a metallic fragment within the inferior 
orbit of the right eye.  The veteran reported having glaucoma 
for approximately eight years.  He also stated that his left 
eye vision had been decreasing over the last 10 years.  The 
diagnoses included ectropion of the right lower lid with 
exposure keratitis of the right eye, bilateral glaucoma, 
macular degeneration and history of questionable metallic 
fragment in the right orbit.  No opinion regarding the 
etiology of any of the diagnoses is given.

The report of a January 2001 VA orthopedic examination notes 
that the veteran sustained a gunshot wound to the left knee 
in service.  There was no swelling or redness of the knee.  
The veteran lacked approximately five degrees of extension 
and flexion.  At the scar site no pain was elicited with 
palpation.

A November 2002 VA dermatology examination report notes that 
there is no evidence of a residual scar on the veteran's 
right scalp or cheek.  The report does state that there was a 
3.5 cm x 0.4 cm hypertrophic, soft, skin-colored scar of the 
left medial upper knee, which was not painful to touch and 
which did not interfere with the range of motion of the leg.  
There was also no evidence of adherence, inflammation or 
erosion.

The report of a December 2002 VA neurology examination notes 
that the veteran's headaches are mostly bifrontal, at times a 
dull ache sensation, sometimes a pressure sensation and at 
times a throbbing sensation.  The veteran reported seeing 
spots at times but did not report photophobia or phonophobia.  
The headaches could last for hours to days and reportedly are 
partially relieved by Tylenol or Advil.  The veteran reported 
getting these headaches about two to three times per month.  
On neurological examination, the veteran was alert and 
oriented, and speech was intact.  The veteran had a facial 
deformity and right facial lower motor neuron paralysis 
secondary to the acoustic neuroma surgery.  The diagnosis was 
tension headaches.

The report of a December 2003 VA neurology examination notes 
that the veteran's headaches originate from the back of the 
head, occipital region, and then go to the parietal region.  
The headaches were reported to be dull, aching and of the 
non-throbbing type.  No nausea, vomiting or blurred vision is 
associated with the headaches.  The headaches last for hours 
to days, and on average occur about two to three times a 
week.  The veteran reportedly takes Tylenol for his 
headaches.  On examination the veteran was alert, oriented 
and cooperative.  The veteran's speech was coherent and his 
cognitive functions as well as his memory were intact.  There 
was no temporal artery tenderness and temporal artery pulses 
were palpable.  Carotid pulses were 2+.  There were no 
carotid bruits.  There was positive Bell phenomenon on the 
right side.  The right eye remained wide open.  Corneal 
reflex was slightly decreased on the right eye and facial 
sensation to pinprick and light touch was diminished on the 
right side of the face.  The tongue protruded to the right.  
Gag reflux was intact.  The diagnoses were chronic headache 
disorder (vascular versus tension headaches) and status post 
suboccipital craniotomy in 1972 for acoustic neuroma.  

Analysis

I.  Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Service medical records do not document any injury to or 
disability of the veteran's eyes.  

Current medical records show that the veteran suffers from 
glaucoma and keratitis; however, there is no medical evidence 
linking either disorder to the veteran's active military 
service.  Although there is an October 1999 CT scan report 
which notes, "questionable metallic fragment in the right 
orbit," no firm diagnosis has ever been made and a diagnosis 
of questionable metallic fragment in the right orbit was made 
by history only when the veteran was examined by VA in 
January 2001.  Accordingly, service connection is not in 
order for this claimed disability.  In reaching this 
conclusion, the Board has considered the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  

II.  Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

A..  Headaches

The residuals of a concussion with chronic headaches and 
retained foreign bodies in the scalp are currently rated as 
30 percent disabling under 38 C.F.R. 4.124a, Diagnostic Code 
8100, which provides that migraine headaches are rated based 
upon their frequency and severity.  A 50 percent evaluation 
is warranted for migraines with very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  

The medical evidence shows that the veteran experiences 
throbbing, dull, aching headaches lasting from hours to days.  
He has no visual symptoms and no nausea or vomiting.  The 
veteran has not reported and the medical evidence does not 
show that he has completely prostrating attacks.  
Accordingly, the Board concludes that the disability does not 
warrant a higher rating under the schedular criteria.

Because the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

B.  Right Cheek Scars and Left Knee Scar

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  

The criteria in effect prior to August 30, 2002, provided 
that a 10 percent rating is assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also 
be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2002).

Scars of the head, face, or neck may also be rated on the 
basis of disfigurement.  Under the criteria in effect prior 
to August 30, 2002, a noncompensable evaluation is warranted 
if the disfigurement is slight, and a 10 percent evaluation 
is warranted if the disfigurement is moderate.  Severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, warrants a 30 
percent evaluation.  Disfiguring scars warrant a 50 percent 
evaluation if there is complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).

A note following Diagnostic Code 7800 provides that the 10 
percent rating may be increased to 30 percent, the 30 percent 
to 50 percent and the 50 percent to 80 percent if in addition 
to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted with several 
unretouched photographs for rating by central office.

Under the criteria which became effective August 30, 2002, 
disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part;      (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).  A 
note following this diagnostic code provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar. 

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004).

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

In addition, the new criteria continue to provide that other 
scars may be rated on the basis of limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2004).

The rating criteria which became effective August 30, 2002, 
provide that scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent if they involve an area or areas exceeding six square 
inches (39 sq. cm), a 20 percent evaluation if the area or 
areas exceed 12 square inches (465 sq. cm) a 30 percent 
evaluation if the area or areas exceed 72 square inches (465 
sq. cm) or a 40 percent evaluation if the area or areas 
exceed 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004). 

A note following Diagnostic Code 7801 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with 
§ 4.25 of this part.  Another note following Diagnostic Code 
7801 provides that a deep scar is one associated with 
underlying soft tissue damage.  

Under the criteria which became effective August 30, 2002, 
scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2004).

Notes following Diagnostic Code 7802 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage and that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or the trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31. 

With regard to the right cheek scars, the veteran is 
currently assigned a 10 percent rating based upon tenderness.  
The medical evidence shows that there are two right cheek 
scars, which are each 0.5 cm in width and 0.5 cm in length.  
These scars were noted to be painful to touch and 
hypopigmented.  The January 2001 VA dermatology examiner 
opined that they were only slightly disfiguring and the 
photographs depicting the scars support the examiner's 
assessment.  There is no medical evidence showing these scars 
to be adherent, poorly nourished, subject to ulceration or 
hypertrophic.  In fact, the November 2002 VA dermatology 
examiner stated that he was unable to see any the scars on 
the veteran's cheek.  In sum, the right cheek scarring is 
minimal; there is no tissue loss, the scars are not unstable, 
and they are only slightly disfiguring.  

The Board also notes that four of the eight characteristics 
of disfigurement require involvement of an area of 39 or more 
sq. cm.  The veteran's right cheek scars involve a much 
smaller area.  In addition the scars are not elevated, 
depressed or adherent to underlying tissue.  In fact, the 
scars have none of the characteristics of disfigurement 
identified in the new rating criteria.  

Accordingly, under the former or current criteria, a single 
10 percent rating is appropriate.  

With regard to the left knee scar, the veteran is currently 
assigned a noncompensable evaluation under Diagnostic Code 
7805.  The medical evidence shows that the left knee scar is 
0.3 cm in width and 3 cm in length.  According to the January 
2001 VA examination report, the left knee scar is not painful 
to touch and does not interfere with the range of motion of 
the knee.  There is no medical evidence showing this scar to 
be unstable, subject to repeated ulceration, tender or 
painful.  Therefore, it does not warrant a compensable rating 
under the former or current criteria.

The Board has also considered the evidentiary equipoise rule 
with respect to these claims but finds that it is not 
applicable because the preponderance of the evidence is 
against the claims.

C.  Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
forwarded to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that during the period 
pertinent to these claims, the veteran has not required 
hospitalization for any of the disabilities and that the 
manifestations of the disabilities are not in excess of those 
contemplated under the schedular criteria.  In sum, there is 
no indication that the average industrial impairment from the 
left knee scar would be to a compensable degree or that the 
average industrial impairment from the other disabilities 
would be in excess of that contemplated by the assigned 
evaluations. 



							CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a concussion with chronic headaches and retained 
foreign bodies in the scalp is denied.

Entitlement to an evaluation in excess of 10 percent for 
shell fragment wound scars of the right cheek is denied.

Entitlement to a compensable evaluation for a gunshot wound 
scar of the left knee is denied.

Entitlement to service connection for eye disability is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



